                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


JOHN WAYNE ZIBOLSKY,

                    Petitioner,

      v.                                           Case No. 17-cv-1204-pp

BRYAN BARTOW,

                    Respondent.


    ORDER GRANTING MOTION FOR LEAVE TO PROCEED WITHOUT
  PREPAYING FILING FEE (DKT. NO. 2), SCREENING HABEAS PETITION
   (DKT. NO. 1) AND REQUIRING RESPONDENT TO FILE ANSWER OR
                      RESPONSIVE PLEADING


      On September 6, 2017, the petitioner, representing himself, filed a

petition for writ of habeas corpus under 28 U.S.C. §2254, challenging his

November 15, 2013 convictions in Brown County Circuit Court for taking and

driving a vehicle without the owner’s consent and operating while intoxicated

(fifth offense). Dkt. No. 1 at 2. He has not paid the $5.00 filing fee associated

with a federal habeas petition, but has filed a motion for leave to proceed

without prepaying it. Dkt. No. 2. This order grants that motion and screens the

petition under Rule 4 of the Rules Governing Section 2254 Cases. Because it

does not plainly appear from the face of the petition that the petitioner is not

entitled to relief on grounds one and two of his petition, the court will order the

respondent to answer or otherwise respond.




                                         1

           Case 2:17-cv-01204-PP Filed 07/28/20 Page 1 of 13 Document 21
I.    Background

      A.    Underlying State Proceedings

      In February 2012, the State of Wisconsin charged the petitioner with (1)

operating while intoxicated, fifth offense; (2) operating with prohibited alcohol

concentration, fifth or sixth offense; (3) taking and driving a vehicle without

consent; (4) criminal damage to property; (5) hit and run; and (6) disorderly

conduct. Dkt. No. 1 at 2; see also State of Wisconsin v. John W. Zibolsky,

Brown County Case Number 2012CF000163, available at

https://wcca.wicourts.gov/. On September 4, 2012, the petitioner entered a no

contest plea on the OWI count and an Alford plea on the Take and Drive

Vehicle Without Consent count. Id. On March 8, 2013, the trial court

sentenced the petitioner to a term of four years’ imprisonment, “consecutive to

any sentence now serving” with a three-year term of supervised release. Id. The

petitioner appealed, arguing “right to jurisdiction,” that the court conducted a

defective plea hearing, that he received ineffective assistance of counsel and

that he was not guilty by reason of mental disease or defect. Id. at 3. The

petitioner wrote that the result of his appeal was “no merit brief.” Id. He

checked the box on the form habeas petition indicating that he did not seek

further review in the Wisconsin Supreme Court. Id. From publicly available

records, it appears that petitioner’s appellate counsel submitted a no merit

report on October 3, 2014 and the Wisconsin Court of Appeals summarily

affirmed the judgment on January 27, 2015. State v. John W. Zibolsky, Appeal

Number 2014AP001816-CRNM, available at https://wscca.wiscourts.gov/. The

                                         2

        Case 2:17-cv-01204-PP Filed 07/28/20 Page 2 of 13 Document 21
public record indicates that the petitioner did not seek review in the Wisconsin

Supreme Court. Id.

      The petitioner states that on July 11, 2017, he filed in the circuit court a

post-conviction motion umder Wis. Stat. §974.06. Dkt. No. 1 at 5. He states

that that motion argued “reserving right to jurisdiction,” “dismiss with

prejudice,” defective plea colloquy, that the petitioner received ineffective

assistance of counsel and that he was not guilty by reason of mental disease or

defect and ineffective assistance of counsel. Id. The petitioner indicates that

this motion was denied. Id. He says he filed a second Wis. Stat. §974.06 motion

on June 2, 2017, and a third petition in the Wisconsin Supreme Court in July

of 2017. Id. at 7.

      Publicly available records do not reflect any circuit court filings from the

petitioner on July 11, 2017. State v. Zibolsky, Brown County Case No.

2012CF000163, available at https:// wcca.wicourts.gov/. The record does

show that on July 11, 2017, the Wisconsin Supreme Court issued an order

declining to act on certain documents the petitioner had filed. Id. The docket

reveals that the petitioner filed a motion “to set aside and correct sentence” in

October 2016, which the circuit court denied on January 25, 2017. Id. It also

shows that on April 3, 2017, the petitioner filed a motion to vacate his

judgment of conviction and plea. Id. The circuit court denied that motion on

June 5, 2017. Id. In August 2018, it appears that the circuit court ordered the

petitioner to undergo a competency evaluation, and on March 25, 2019, the

circuit court judge entered an order finding the defendant not competent to

                                         3

        Case 2:17-cv-01204-PP Filed 07/28/20 Page 3 of 13 Document 21
proceed, but likely to regain competency. Id. Several weeks later, the

petitioner—through appointed counsel—filed a notice of intent to pursue post-

conviction relief. Id. The last activity on the publicly available docket appears to

be from September 23, 2019, when the petitioner filed a motion to extend the

deadline for filing a post-conviction motion or notice of appeal. Id. The court is

not aware of any post-conviction motion that has been filed, nor is it aware of

any further deadline set by the Wisconsin Court of Appeals.

      B.     Federal Habeas Proceedings

      The petitioner put his petition into the prison mail system on September

4, 2017. Dkt. No. 1 at 16. Under “Ground One” of the “Grounds for Relief”

section of the petition, the petitioner listed (1) “Due-process; jurisdiction, Native

American,” (2) an allegation that the trial court conducted a defective plea

colloquy, and (3) that he received ineffective assistance of counsel. Id. at 8. The

petitioner attached to the petition a statement of facts which asserted that he

received a defective plea colloquy because the judge did not (a) inquire into the

petitioner’s understanding of the proceedings, (b) ascertain whether the

petitioner understood the charges and elements of those charges, (c) inform the

petitioner of the constitutional rights he was waiving, and/or (d) explain how

his sentence of extended supervision would be counted after his period of

incarceration. Dkt. No. 1-1 at 2-3. He says his plea was not knowingly,

intelligently and voluntarily entered. Id. at 4-5. Additionally, the petitioner

states that he did not receive effective assistance of counsel because his lawyer

did not argue that the petitioner was not guilty by reason of mental disease or

                                         4

        Case 2:17-cv-01204-PP Filed 07/28/20 Page 4 of 13 Document 21
defect. Id. at 8. He says that his counsel never asked the court to order a

mental competency exam, despite having reason to doubt the petitioner’s

competency. Id. at 9. Finally, the petitioner explains that he should not have

been charged in the state courts, but instead in federal court because he is a

Native American. Id. at 14.

      The court did not screen the petition in a timely manner. Over the next

several months, the petitioner filed a letter asking about the status of his case

(dkt. no. 7), a statement in support of the petition, (dkt. no. 8), two briefs (dkt.

nos. 9, 10), a document titled “factual background” (dkt. no. 11), another brief

in support of a writ of assistance (dkt. no. 12), a letter about the petitioner’s

presentence credit (dkt. no. 13), another brief (dkt. no. 14), another letter about

custody credit (dkt. no. 15) and a letter asking about the status of his case

(dkt. no. 16). Three months after the court received the petition, it received

another brief, the last line of which informed the court that he would be

released from custody on December 19, 2017. Dkt. No. 17. The court checked

the Wisconsin Department of Corrections’ Inmate Locator to verify the

petitioner’s custodial status; he was released to extended supervision on

December 19, 2017 and remains on active supervision. General Public-Offender

Search, WISCONSIN DEP’T OF CORRECTIONS, available at: appsdoc.wi.gov/

lop/home.do (last visited July 24, 2020).1


1 Because the petitioner remains on extended supervision, he has standing to
proceed on his federal habeas petition. See Spencer v. Kemna, 523 U.S. 1, 7
(1998) (“An incarcerated convict’s (or a parolee’s) challenge to the validity of his
conviction always satisfies the case-or-controversy requirement, because the
incarceration (or the restriction imposed by the terms of the parole) constitutes
                                          5

        Case 2:17-cv-01204-PP Filed 07/28/20 Page 5 of 13 Document 21
       The last communication the court received from the petitioner was a

handwritten letter dated January 14, 2019. Dkt. No. 20. The letter says that

the petitioner has written to the 3rd District Court of Appeals of Wisconsin and

the United States Department of Justice to inform these entities that certain

Constitutional protections applied to probation and parole proceedings. Id. The

letter does not state that the petitioner has had his probation revoked or allege

that the state employed unconstitutional procedures in his probation

revocation proceedings. Instead, the letter lists a number of due process

protections that the Constitution affords to people subject to probation or

parole revocation. Id. at 2.

       The court regrets its delay in addressing his case; the fault lies with the

court alone. This order should restart proceedings so that this case may come

to a resolution.

II.    Motion for Leave to Proceed Without Prepayment (Dkt. No. 2)

       There is a $5.00 filing fee for filing a habeas petition. 28 U.S.C. §1914(a).

The petitioner filed a motion for the court to allow him to proceed without

prepaying that fee. Dkt. No. 2. The motion states that he has no assets. Id. at

2. The petitioner submitted a trust account statement which showed that his

regular prison account had a start balance of $3.25 and an end balance of

$0.00. The court will allow the petitioner to proceed without prepaying the

filing fee.


a concrete injury, caused by the conviction and redressable by invalidation of
the conviction.”). If the petitioner’s supervised release ends during these
proceedings, the petition may become moot.
                                         6

         Case 2:17-cv-01204-PP Filed 07/28/20 Page 6 of 13 Document 21
III.   Rule 4 Screening

       A.    Standard

       Rule 4 of the Rules Governing §2254 Proceedings provides that

       If it plainly appears from the face of the petition and any attached
       exhibits that the petitioner is not entitled to relief in the district
       court, the judge must dismiss the petition and direct the clerk to
       notify the petitioner. If the petition is not dismissed, the judge must
       order the respondent to file an answer, motion or other response
       within a fixed time, or to take other action the judge may order.

       A court allows a habeas petition to proceed unless it is clear that the

petitioner is not entitled to relief in the district court. At the screening stage,

the court expresses no view as to the merits of any of the petitioner’s claims.

Rather, the court reviews the petition and exhibits to determine whether the

petitioner alleges he is in custody in violation of the “Constitution or laws or

treaties of the United States.” 28 U.S.C. §22554(a). The court also considers

whether the petitioner filed within the limitations period, exhausted his state

court remedies and avoided procedural default. Generally, a state prisoner

must file his habeas petition within one year of the judgment becoming final.

28 U.S.C. §2254(d)(1)(A). In addition, the state prisoner must exhaust the

remedies available in the state courts before the district court may consider the

merits of his federal petition. 28 U.S.C. §2254(b)(1)(A). If the district court

discovers that the petitioner has included an unexhausted claim, the petitioner

either must return to state court to exhaust the claim or amend his petition to

present only exhausted claims. Rose v. Lundy, 455 U.S. 509, 510 (1982).

       Finally, even if a petitioner has exhausted a claim, the district court still

may be barred from considering the claim if the petitioner failed to raise the
                                          7

         Case 2:17-cv-01204-PP Filed 07/28/20 Page 7 of 13 Document 21
claim in the state’s highest court in a timely fashion or in the manner

prescribed by the state’s procedural laws. See O’Sullivan v. Boerckel, 526 U.S.

838, 848 (1999); Thomas v. McCaughtry, 201 F.3d 995, 1000 (7th Cir. 2000).

      B.    Analysis

      The petitioner claims that the circuit court judge conducted a defective

plea colloquy and that his plea was not freely, intelligently and voluntarily

entered. This claim implicates the petitioner’s rights under the Fifth

Amendment of the United States Constitution and is a cognizable claim on

federal habeas review. See Warren v. Baenen, 712 F.3d 1090, 1102 (7th Cir.

2013). The petitioner’s second claim is that he received ineffective assistance of

trial counsel in entering his plea; this claim implicates the petitioner’s Sixth

Amendment right to counsel and is also a cognizable claim on federal habeas

review. Id. at 1102-03.

      The petitioner’s final claim is that the Wisconsin courts did not have

jurisdiction to prosecute him because he is a member of the Sokaogon

Chippewa tribe. Dkt. No. 4 at 6. The court will not allow the petitioner to

proceed on that ground. In 2006, the Seventh Circuit decided an appeal

involving a member of the Lac du Flambeau Band of Lake Superior Chippewa

Indian who filed a petition for a writ of habeas corpus alleging that the State of

Wisconsin did not have jurisdiction to commit him under Chapter 980 of the

Wisconsin Statutes because he was a legal resident of the tribe. Burgess v.

Watters, 467 F.3d 676, 678 (7th Cir. 2006). In reviewing the history of the case,

the Seventh Circuit noted that the petitioner had been convicted of attempted

                                         8

        Case 2:17-cv-01204-PP Filed 07/28/20 Page 8 of 13 Document 21
second-degree sexual assault of a child in Wisconsin state court and remarked

that

       [t]here is no question that the Wisconsin Circuit Court had
       jurisdiction, conferred by § 2 of Public Law 280, to try [the petitioner]
       for this crime. See State v. Webster, 114 Wis.2d 418, 338 N.W.2d
       474, 476 (1983) (“Public Law 280 gave certain states, including
       Wisconsin, jurisdiction over crimes committed by or against Indians
       in Indian country within each state.”); see also 18 U.S.C. §1162(a)
       (“[T]he criminal laws of such state or territory shall have the same
       force and effect within such Indian country as they have elsewhere
       within the State or Territory.”).

Id. at 678. Later in the decision, the court explained its reasoning more fully:

       As a general matter, Indian tribes “retain attributes of sovereignty
       over both their members and their territory”; “tribal sovereignty is
       dependent on, and subordinate to, only the Federal government, not
       the States.” California v. Cabazon Band of Mission Indians, 480 U.S.
       202, 207, 107 S.Ct. 1083, 94 L.Ed.2d 244 (1987) (internal citations
       omitted). Although a state is not completely barred from
       exercising jurisdiction over the activities of tribal members on
       reservation land lying within its boundaries, “the exercise of
       state jurisdiction is limited and must be based upon a specific grant
       of authority by Congress.” St. Germaine v. Circuit Court for Vilas
       County, 938 F.2d 75, 76 (7th Cir.1991). One such delegation of
       authority is found in Public Law 280, which grants six states,
       including Wisconsin, “jurisdiction over specified areas of Indian
       country.” Cabazon, 480 U.S. at 207, 107 S.Ct. 1083. In enacting
       Public Law 280, Congress was primarily concerned with “the
       problem of lawlessness on certain Indian reservations,” as well as
       the “absence of          adequate tribal     institutions for     law
       enforcement.” Bryan v. Itasca County, Minn., 426 U.S. 373, 379, 96
       S.Ct. 2102, 48 L.Ed.2d 710 (1976). With this in mind, the “central
       focus” of the Act, id. at 380, 96 S. Ct. 2102, was to give the
       enumerated states “broad criminal jurisdiction over offenses
       committed by or against Indians within all Indian country
       within the State.” Cabazon, 480 U.S. at 207, 107 S. Ct. 1083.
       Section 2 of the Act therefore grants “jurisdiction over offenses
       committed by or against Indians in the areas of Indian country . . .
       to the same extent that such State or Territory has jurisdiction over
       offenses committed elsewhere within the State or Territory, and the
       criminal laws of such State or Territory shall have the same force



                                          9

         Case 2:17-cv-01204-PP Filed 07/28/20 Page 9 of 13 Document 21
      and effect within such Indian country as they have elsewhere within
      the State or Territory.” 18 U.S.C. § 1162(a).

Id. at 682 (emphasis added).

      Because the state of Wisconsin has jurisdiction to prosecute members of

Native American tribes for criminal offenses, the court cannot allow the

petitioner’s third claim to proceed.

      The court has concerns about whether the petitioner sufficiently

presented his first two claims to all levels of the Wisconsin courts, in light of

his admission that he did not petition the Wisconsin Supreme Court on direct

review. Dkt. No. 1 at 3. Without the benefit of examining the entire record of

the petitioner’s post-conviction motions in the Wisconsin courts, however, it is

premature for the court to determine whether the petitioner properly exhausted

his two remaining grounds for federal relief. Further, any failure to exhaust

would result in procedural default—an affirmative defense more appropriately

raised and argued by the respondent. See Perruquet v. Briley, 390 F.3d 505,

515 (7th Cir. 2004).

      The court also has concerns about the timeliness of the petition, given

that the public records indicate that the Wisconsin Court of Appeals summarily

affirmed the judgment in January of 2015 and the petitioner did not file this

petition until September of 2017. See State of Wisconsin v. Zibolsky, Brown

County Case Number 2012CF000163, available at https://wcca.wicourts.gov/.

Perhaps the petitioner can show that the one-year statute of limitations under

the Antiterrorism and Effective Death Penalty Act did not expire before he filed

his petition. Because AEDPA’s statute of limitations defense is an affirmative
                                         10

       Case 2:17-cv-01204-PP Filed 07/28/20 Page 10 of 13 Document 21
defense which can be waived, Day v. McDonough, 547 U.S. 198, 205 (2006),

the court will not dismiss the petition as untimely at this point.

       At this stage, the court cannot say that it plainly appears from the face of

the petition that the petitioner is not entitled to relief on grounds one and two

of his petition; it will require the respondent to answer or otherwise respond to

those grounds. Nothing in this order, however, prevents the respondent from

arguing that the petitioner failed to exhaust his claims or that the petition is

untimely.

III.   Conclusion

       The court GRANTS the petitioner’s motion for leave to proceed without

prepayment of the filing fee. Dkt. No. 4.

       The court ORDERS that the petitioner may proceed on the two grounds

discussed in this order.

       The court ORDERS that within sixty days of the date of this order, the

respondent shall answer or otherwise respond to the petition, complying with

Rule 5 of the Rules Governing §2254 Cases, and showing cause, if any, why the

writ should not issue.

       The court ORDERS that the parties must comply with the following

schedule for filing briefs on the merits of the petitioner’s claims:

       (1) the petitioner has forty-five days after the respondent files the answer

to file a brief in support of his petition;

       (2) the respondent has forty-five days after the petitioner files his initial

brief to file a brief in opposition;

                                          11

        Case 2:17-cv-01204-PP Filed 07/28/20 Page 11 of 13 Document 21
      (3) the petitioner has thirty days after the respondent files the opposition

brief to file a reply brief, if he chooses to file such a brief.

      If, instead of filing an answer, the respondent files a dispositive motion:

      (1) the respondent must include a brief and other relevant materials in

support of the motion;

      (2) the petitioner then must file a brief in opposition to that motion

within forty-five days of the date the respondent files the motion;

      (3) the respondent has thirty days after the petitioner files his opposition

brief to file a reply brief, if the respondent chooses to file such a brief.

      The parties must submit their pleadings in time for the court to receive

them by the stated deadlines.

      Under Civil Local Rule 7(f), briefs in support of or in opposition to the

habeas petition and any dispositive motions shall not exceed thirty pages, and

reply briefs may not exceed fifteen pages—not counting any statements of fact,

exhibits and affidavits. The court asks the parties to double-space any typed

documents.

      Under the Memorandum of Understanding between the Wisconsin

Department of Justice (DOJ) and the U.S. District Court for the Eastern

District of Wisconsin, the court will notify the DOJ (through the Criminal

Appeals Unit Director and lead secretary) of this order via Notice of Electronic

Filing (NEF). The DOJ will inform the court within twenty-one days of the date

of the NEF whether it will accept service on behalf of the respondent (and, if

not, the reason for not accepting service and the last known address of the

                                           12

        Case 2:17-cv-01204-PP Filed 07/28/20 Page 12 of 13 Document 21
respondent). The DOJ will provide the pleadings to the respondent on whose

behalf it has agreed to accept service of process.

      Dated in Milwaukee, Wisconsin this 28th day of July, 2020.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                        13

       Case 2:17-cv-01204-PP Filed 07/28/20 Page 13 of 13 Document 21
